OPINION — AG — SUBJECT MATTER: MACHINERY AND EQUIPMENT FOR FABRICATION OF PLASTIC DRIVERS' LICENSE) ** NO LEGAL OR MORAL OBLIGATION ON THE PART OF THE STATE OF OKLAHOMA OR THE DEPARTMENT PUBLIC SAFETY HAS ARISE BY VIRTUE OF PURCHASE ORDER NO. 3459, 3460, AND 3461; AND THAT THE DEPARTMENT IS NOT OBLIGATED TO ACCEPT OR PAY FOR ANY EQUIPMENT OR SUPPLIES COVERED THEREBY. IT IS FOR THE DEPARTMENT TO DETERMINE WHETHER IT DESIRES AT THIS TIME TO PURCHASE THIS EQUIPMENT OR ANY EQUIPMENT OF THE TYPE; AND IF SO, TO MAKE SUCH PURCHASE PURSUANT TO APPLICABLE PROVISIONS OF LAW. CITE: 74 O.S. 1961 18 [74-18](B)(E) (CHARLES NESBITT)